Citation Nr: 0701896	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-13 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for residual of old 
fracture, femoral neck, left leg (claimed as leg pain).


WITNESSES AT HEARING ON APPEAL

Appellant, G.O.D., and M.O.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

A videoconference hearing was held before the undersigned 
Veterans Law Judge in June 2006; a transcript is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not show that the 
veteran currently suffers from residuals of a left leg 
fracture incurred in active duty service. 


CONCLUSION OF LAW

Residual of old fracture, femoral neck, left leg (claimed as 
leg pain) was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 
The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in September 2004, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also requested that the 
veteran send any evidence in his possession that pertained to 
the claim.  Quartuccio, 16 Vet. App. at 187.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
is to be determined.  The Board finds that in issuing this 
letter, the RO has satisfied the requirements of 
Dingess/Hartman.

The Board finds that the RO has also satisfied VA's duty to 
assist.  In this regard, the Board notes that the RO obtained 
the veteran's service medical records and verified his dates 
and terms of service.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

The veteran claims that he currently suffers from residuals 
of a fracture manifested by leg pain that he incurred while 
serving with the Philippine Guerrillas in 1945.  The veteran 
submitted lay statements, lay testimony, and medical evidence 
in support of his claim.  In a statement received in November 
2004, the veteran claimed that he fractured his leg when he 
dropped a heavy box of ammunition, causing him to stumble to 
the ground.  The veteran also stated that his comrades had to 
carry him and give him morphine.  At his videoconference 
hearing in June 2006, the veteran stated that the fracture 
occurred after the war.  Also at the videoconference hearing, 
the veteran's son and daughter-in-law testified on his 
behalf.  The veteran's son, M.O., asked that the veteran's 
claim be granted so that the veteran could afford his 
medications and provide for his grandchildren.    

The medical evidence of record in support of the veteran's 
claim includes the veteran's military discharge physical 
examination report, dated in January 1946, and medical 
certificates from two doctors, dated in May 2001 and October 
2004.  In the discharge physical examination report, all 
systems were noted to be normal and no abnormalities were 
noted.  In a medical certificate from Dr. M.T., dated in 
October 2004, the doctor certified that the veteran had been 
examined and hospitalized for two days in September 2004 with 
pneumonia and an old fracture of the left femoral neck.  The 
second medical certificate, dated in May 2001, showed that 
Dr. D.C. verified diagnoses of arthritis, deafness, cataract, 
and others.

The Board is unable to grant the veteran's claim because 
there is no evidence that the veteran currently suffers from 
a disability as a result of an in-service injury.  First, the 
evidence does not show that the veteran incurred such an 
injury.  The veteran's medical records are silent for any 
treatment or diagnosis of a left leg fracture and by the 
veteran's own testimony, the injury occurred after the war.  
Second, the medical evidence is insufficient to find that 
there is a link between a current disability and the 
veteran's military service.  Neither of the doctors provided 
any opinion with regard to etiology of any of the diagnosed 
conditions.  Without an opinion linking a claimed diagnosis 
to an in-service event, service connection cannot be granted.   

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 




ORDER


Entitlement to service connection for residual of old 
fracture, femoral neck, left leg (claimed as leg pain) is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


